 HARRISON SHEET STEEL CO.81and also indicates that the substance of the conduct in question was broughtto the attention of the Union before the charge in Case No. 2-CA-798 was filed.On July 22, 1949, the Respondent and the Board's Regional Director executeda Settlement Agreement in Case No. 2-CA-798. This agreement provided thatthe Regional Director would not issue a complaint on that charge and it alsoprovided that the Respondent would post a notice stating, in part, that theRespondent "will not in any manner interfere with, restrain, or coerce ouremployees" in the exercise of their rights under Section 7 of the Act.This isthe type of notice which normally would be required upon a finding of unfairlabor practices in respect to the mattter contained in the amendments to thecomplaint in the present case.The failure of the charge in Case No. 2-CA-798 to refer specifically to inter-rogation and threats of shut-down does not necessarily indicate that such mat-ters were not actually contemplated therein.For it is the complaint, not thecharge upon which the complaint issues, which is required to contain the speci-fication of unfair labor practices.Cathey Lumber Co.,86 NLRB 157. Underall the circumstances, I find that the matters added to the present complaintwere covered by the earlier charge in Case No. 2-CA-798 and, in any event,were resolved in the Settlement Agreement.As the Respondent has not beenshown to have engaged in any unfair labor practices since the execution of theSettlement Agreement, or otherwise to have failed to comply with its terms, Ishall not consider evidence relating to the conduct which allegedly occurredbefore the Settlement Agreement was executed. Accordingly, I shall recommendthe dismissal of the complaint in this respect, without determining whether theRespondent did in fact engage in the conduct alleged. Compare J. J.NewburyCo, Inc.,88 NLRB 947;Standard Leather Goods Company, Inc.,83 NLRB 256.As I have found that the Respondent has not engaged in any unfair laborpractices properly alleged in the complaint, I shall recommend that the entirecomplaint be dismissed.CONCLUSION OF LAWThe Respondent has not engaged in unfair labor practices within the meaningof Section 8 (a) (1) and (3) and Section 2 (6) and (7) of the Act.RecommendationsUpon the basis of the foregoing findings of fact and conclusion of law, it isrecommended that the complaint against Electronics. Equipment Conhany, Inc.,Brooklyn, New York, be dismissed in its entirety.iHARRISONSHEETSTEEL CO.andUNITED AUTOMOBILE.AIRCRAFT ANDAGRICULTURAL IMPLEMENT WORKERS'OF AMERICAUAW-CIOHARRISON SHEET STEELCo.andGEORGE RIBES, ET AL.Cases Nos.13-VA-364and 13±CA=369.April30; 1951Decision and OrderIV-,n7 ., .On November 28, 1950, Trial Examiner Horace A. Ruckel issuedhis Intermediate Report in the above-entitled proceedings, finding thatthe Respondent had engaged in and'was engaging in certain unfair94 NLRB No. 23.953841-52-vol. 94-7 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the General Coun-sel and the Respondent filed exceptions to the Intermediate Reportand supporting briefs?The Respondent's request for oral argumentis denied, as the record, including the exceptions and briefs, adequatelypresent the issues and positions of the parties.The Board 2 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the following additions, exceptions,and modifications.1.We find, as did the Trial Examiner, that the Respondent un-lawfully supported the Teamsters and interfered with, restrained,and coerced their employees in the exercise of the rights guaranteedin Section 7 of the Act, in violation of Section 8 (a) (1) and 8 (a)(2).In so finding, the Board relies upon all the conduct of theRespondent set forth in the Intermediate Report, excluding, however,the conduct of Philip Folan,3 a truck mechanic, but including theconduct of the group leaders, as set forth therein.These group lead-ers assigned work to other employees, issued instructions to them asto the mode of work performance, and attended meetings of super-visors; they had power to recommend discharge or transfer of per-sonnel unsatisfactory to them, and they were responsible for thequantity and quality of the work performed in their respective groups.Under the circumstances, we agree with the Trial Examiner that theactivities of the group leaders, whether or not they be regarded assupervisors within the meaning of the Act, are attributable to theRespondent.'The group leaders exercised some authority over sub-ordinate employees and were in a strategic position to translatepolicies and desires of management to those employees; consequently,as the Trial Examiner concluded, their positions "identified them withmanagement in such a way as to cause the employees to look to themfor guidance regarding the Respondent's policies."2.The General Counsel excepts to the Trial Examiner's failure tofind that the Respondent's conduct with respect to the Employee,1The General Counsel's exceptions are limited to objections to the Trial Examiner'sfailure to make certain findings and recommendations hereinafter referred to.%Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Members Houston,Reynolds,and Styles].3 The Trial Examiner found that Folan requested employee Todd's assistance"in signingup the shop for the Teamsters."°SeeSioux City Brewing Company,82 NLRB 1061,1063 and other cases cited in theIntermediate Report. HARRISON SHEET STEEL CO.83Representative Plan, as set forth in the Intermediate Report, violatedSection 8 (a) (2) of the Act and to recommend that the EmployeeRepresentative Plan be disestablished.We agree that the Respondentviolated Section 8 (a) (2) of the Act with respect to the EmployeeRepresentative Plan by participating in its formation and supportingit, as more fully set forth in the Intermediate Report.We furtherfind that the Employee Representative Plan was a company-domi-nated labor organization.As the record shows that the EmployeeRepresentative Plan has ceased to function, we shall direct the Re-spondent to disestablish the Plan, if and when it should resume func-tioning.53.We agree with the Trial Examiner that the Respondent unlaw-fully discharged Charles Todd in violation of Section 8 (a) (3) and(1) of the Act for the reasons set forth in the Intermediate Report_In addition to the facts there stated, we also note that the Respondent,disregarded its own written rules in discharging Todd.The Respond-ent'swritten rules provide that any employee was subject to dis-charge for "Fighting (starting it), and/or attempting bodily injuryto fellow employee."The Respondent's investigation, of the Todd-Barti fight of June 27, the alleged basis of the discharge, did notreveal that Todd either started the fight or attempted to injure Barti.Thus, in discharging Todd, the Respondent ignored its own estab-lished rules governing the conduct of its employees.For this reason,as well as those relied on by the Trial Examiner, we are convincedthat the Respondent seized upon the June 27 fight as a pretext todischarge Todd, and that, for the reasons stated in the IntermediateReport, the Respondent discharged Todd because of his unionactivities.4.As stated above, the Trial Examiner found that the Respondentviolated Section 8 (a) (3) and (1) of the Act by discharging Todd.As we agree with the Trial Examiner that the Respondent dischargedTodd because of his opposition to the Teamsters, and to placate theTeamsters, we also find, as the General Counsel urges us to do, that,by discharging Todd, the Respondent further supported the Teamstersin violation of Section 8 (a) (2) of the Act.OrderUpon the entire record in these cases, and pursuant to Section 10(c) of the National Labor Relations Act, as amended, the National6SeeHapp Brothers Company, Inc,90 NLRB 1513;Sun Oil Company,89 NLRB 833.Board Member Reynoldsdoes not concur in the above finding that the Plan was acompany-dominated organization inasmuch as (1) the Respondent did not initiate thePlan, (2) members of the various unions in the plant were selected as representativeson the Plan committee, and (3) at the time the Plan was established the Respondentexpressly stated that it would deal with the committeeconcerning grievances only untilsuch time as the Company recognized one of the unions seeking to represent its employees,and in fact later abandoned the Plan at the time it recognized the Teamsters. 84DECISIONS OF NATIONAL LABOR" RELATIONS BOARDLabor Relations Board hereby orders that the Respondent, HarrisonSheet Steel Co., Chicago, Illinois, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Dominating or interfering with the administration of theEmployee Representative Plan, or contributing support thereto, inthe event that it returns to active existence.(b)Contributing support to Steel, Metal and Alloy Warehousemenand Handlers' Union, Local 785 of the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers df America, AFL.(c)Recognizing Steel, Metal and Alloy Warehousemen and Han-dlers' Union, Local 785 of the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, AFL, or anysuccessor thereto, as the representative of any of its employees for thepurpose of dealing with the Respondent-concerning grievances, laborZ,Zndisputes, wages, rates of pay, hours of employment, or other condi-tions of work, unless and until said labor organization shall have beencertified as, such representative by the National Labor RelationsBoard.(d)Performing or giving effect to its contract, effective November1, 1949, with Steel, Metal and Alloy Warehousemen and Handlers''Union, Local 785 of the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, AFL, or to anymodification, extension, supplement, or renewal thereof.(e)Discouraging membership in United Automobile; Aircraft, andAgricultural ImplementWorkers of America '(UAW-CIO), or'United Electrical, Radio and Machine Workers of America, or anyother labor organization of its employees, by discharging or refusingto, reinstate' any of its employees, or by discriminating in any, othermanner in regardto their hire and tenure of employment or any termor condition of employment.(f) -Interrogating its employees concerning their, union activities,threatening them with discharge, or conducting polls of its employeesconcerning their 'union affiliation.(g) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist United Automobile, Aircraft and Agricultural Imple-ment Workers of America (UAW-CIO), or United Electrical, Radio& Machine Workers of America, or any other labor organization, tobargain collectively through representatives of their own choosing, toengaige in'con'certed activities for the-purposes of collective bargainingor other mutual aid or protection, or to refrain from any or all suchidtivities, except to the extent that such right, may bi-affected by antion of employment, as authorized in Section 8 (a) (3) of the Act. HARRISON SHEET. STEEL CO.,852.Take. the following affirmative action, which the— Board findswill effectuate thespolicies of the Act:(a)Withdraw ,and. withhold all recognition from, Steel, Metaland Alloy Warehousemen and Handlers' Union, Local,785 of theInternational Brotherhood of Teamsters, Chauffeurs, Warehousemenand. Helpers.of. America, AFL, as the representative,;of,.any of,-,theRespondent'ss, employees,for, the purpose of dealing with. the Respond-ent concerning grievances, labor disputes, wages,: rates -of :pay,-hoursof employment; or other conditions. of employinwit, unless and, untilsaid labor organization shall haye,been certified as such representativeby the National Labor Relations- Board.(b)Completely; disestablisli, the, : Employee,. Representative Planin the'eventthat,it returns to active, existence.(c)Offer Charles Todd immediate, and full reinst,atemerit to hisformer,, or- a substantial]4y, equiyalent;,position without prejudice tofor any loss of-pay; that he may.have,suffe,red.by reason of, the Respond-(d)Upon request, make available to the National Labor RelationsBoard or its agents, or ,examinationand, copying,,all payroll records,social .security payment records, time cards, personnel,.records' anereports; and, all,other -records necessary to determine the amount ofback pay due under the-terms of-this Order..(e)Post at its office and four,plants,in Chicago and Cicero, Illinois,copies of the,notice attached. hereto and marked Appendix A.6 CopiesThirteenth Region; shall, after,. being, signed, by,,the ,Respondent'srepresentative, be, posted.. by, ,the, Respondent and. maintained by itfor,. sixty (60), consecutive days thereafter— in conspicuous places,including all places where, notices to employees, are customarily posted.Reasonable steps shall be taken by the Respondent to insure ,thatsaid notices, are, not altered, defaced, .or covered, by .other- material.-(f)Notify the Regional Director. for .the,, Thirteenth,,Region inwr-iting,,. within, ten, (1Q) days from. the,date , of, this Order, whatsteps the,Respondent,has taken 'to, comply herewith.Appendix A -NOTICE TO. ALL -EMPLOYEESPursuant!to a Decision and Order. of the National- Labor. RelationsBoard;'and in.orsler to effectuate the policies,,of the National LaborRelations Act, we hereby; notify our employee& that,9 In-the event that,this Order is enforced by decree of a United States Court of Appeals,there-shall.be inserted,before,the words,."A Decision,and Order,"the words,"A Decreeof the United States Court of Appeals Enforcing." 86DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL withdraw and withhold recognition from the STEEL,METAL AND ALLOY WAREHOUSEMEN HANDLERS' UNION, LOCAL785OF THE INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, AFL, until, it is certi-fied by the National Labor Relations Board.We will not recog-nize the STEEL, METAL AND ALLOY WAREHOUSEMEN AND HANDLERS'UNION, LOCAL 785 OF THE-INTERNATIONAL BROTHERHOOD OF TEAM-STERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA,AFL, as the representative of any of our employees for the pur-pose of dealing with us concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions ofemployment, and we will not recognize it, or any successor thereto,for any of the above purposes, unless and until it is certified by theNational Labor Relations Board.WE WILL NOT give effect to our contract, effective November 1,1949, with STEEL, METAL AND ALLOY WAREHOUSEMEN AND HAN-DLERS' UNION, LOCAL 785 OF THE INTERNATIONAL BROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OFAMERICA, AFL, or to any modification, extension, supplement,or renewal thereof.WEWILLNOT interfere with the administration of, STEEL,METAL AND ALLOYWAREHOUSEMENAND HANDLERS' UNION, LOCAL785 OF THE INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUF-FEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, AFL,or anyother labor organization, or contribute support thereto.WE WILL disestablish the EMPLOYEE REPRESENTATIVE PLAN asthe representative of any of our employees for the purpose ofdealing with us concerning grievances, labor disputes, wages, ratesof pay, hours of employment, or other conditions of employment,and we will not recognize it, or any successor thereto, for anypf the above purposes in the event that it returns to activeexistence.WE WILL offer to the employee named below immediate andfull reinstatement to his former or substantially equivalent posi-tion without prejudice to any seniority or other rights or privi-leges previously enjoyed, and make him whole for any loss of paysuffered as a result of the discrimination :Charles ToddWE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist UNITED AUTOMOBILE,AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA(UAW-CIO),OR UNITED ELECTRICAL, RADIO AND MACHINE WORK- HARRISON SHEET STEEL CO.87ERS or AMERICA, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, and to refrain from anyor all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organi-zation as a condition of employment, as authorized in Section 8(a) (3) of the Act.All our employees are free to become or remain members of anylabor organization, or to refrain therefrom.We will not discriminatein regard to hire or tenure of employment or any term or condition ofemployment against any employee because of membership in oractivity on behalf of any labor organization, or nonmembershiptherein.HARRISONSHEETMETALCO.Employer.Dated--------------------By -------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.Intermediate ReportMr. Irving If. Friedman,for the General Counsel.Mr. Irmn H.Weiss, of Chicago, Ill., for Respondent.Messrs.Max Raskin and Harold A. Katz,byMr. Harold A. Katz,of Chicago,Ill., andDlr. Charles J Chiakulas,of Chicago, Ill., for the UAW.STATEMENT OF THE CASEUpon a charge filed -on October 1, 1949, by George Ribes, et al., Individuals,and an amended charge filed on April 28, 1950, by United Automobile, Aircraftand Agricultural Implement Workers of America, herein called UAW, the Gen-eral Counsel of the National Labor Relations Board herein called respectivelythe General Counsel' and the Board, by the Regional Director for the Thir-teenth Region (Chicago, Illinois) issued a consolidated complaint dated May 3,19550,1 against Harrison Sheet Steel Co:, herein called Respondent, alleging thatRespondent had engaged in and was engaging in certain unfair labor prac-tices affecting commerce within the meaning of Section 8 (a) (1) and (2) andSection 2 (6) and (7) of the National Labor Relations Act as amended, 61.Stat. 136, herein called the ActCopies of the complaint, the charge, and theamended charge, accompanied by notice of hearing, were duly served uponRespondent, UAW, George Ribes, and the Steel, Metal and Alloy Warehousemenand Handlers' Union, Local 785, affiliated with the International Brotherhood ofTeamsters, herein called the Teamsters.On* July 11, 1950, the General Counselissued certain amendments to the consolidated complaint copies of which wereserved upon the parties.'This designation has particular reference to counselappearing at the hearing onbehalf of the General Counsel.'Oil the same date the Boardissued an order consolidating the two cases for thepurposes of hearing. 83DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to the unfair labor practices the consolidated complaint, asamended, alleged, in substance, that Respondent: (1) From about June 8, 1949,to the date of the consolidated complaint as amended, engaged in a continuouscourse of interference, restraint, and coercion of its employees in the exerciseof the rights guaranteed in Section 7 of the Act by (a) on about September 27,1949, agreeing to recognize, and thereafter recognizing, the Teamsters as thebargaining agency for its members among Respondent's employees; (b) onSeptember 27, 1949, agreeing to enter into negotiations with the Teamsters foran agreement covering its members on November 1, 1949, executing an agree-ment with the Teamsters requiring membership in that of ganization as, acondition of employment without first using the procedure specified in Sec-tion 9 (e) and Section .8 (a) (3) of the. Act, and since September 27, 1949,refusing to recognize UAW and United Electrical, Radio and Machine Workersof ;America, herein called UE, as the bargaining agents for their members ;(c) about September 29, 1949, conducting an election among its employees forthe purpose of selecting a collective bargaining representative wherein Respond-ent limited the choice of representative to the Teamsters only; (d) on or aboutSeptember 29 and October 7, 1949, soliciting various employees to become mem-bers of the Teamsters and threatening them with reprisals for refusing to do so;(e)on about November 1, 1949, pursuant to negotiations with the Teamsters,granting its.employees a 5 cent an hour wage increase; and (f) on about March 3,1950,_ by, George Sweeney, its personnel manager, entering into an agreementwith the Teamsters for a union-shop election despite the fact thatRespondentknew that the Teamsters did not represent the majority of its employees; and(2) on or about June 27, 1950, discharging Charles Todd, and thereafter failingand refusing to reinstate him, for the reason that he joined and assisted UAW.On May 29, 1950, Respondent filed an answer to the consolidated complaint, andto the consolidated complaint as amended.Respondent's ans+er, as amended,adiuitted certain allegations of the consolidated complaint as amended withrespect to the nature of its business, but denied that it had engaged in anyunfair labor practices.Pursuant to notice, a hearing was held on August 8, 9, 11, 14, 15, 21, and 22,1950, at Chicago, Illinois, before Horace A. Ruckel, the undersigned Trial Ex-aminer duly appointed, by the Chief Trial Examiner. The General Counsel,Respondent, and UAW were represented by counsel and participated in thebearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues, was afforded all parties.At the conclusion of the hearing the Trial Examiner granted a motion by theGeneral Counsel to conform the pleadings to the proof in formal matters andreserved ruling upon a motion by Respondent to dismiss the complaint.Thismotion is disposed of by the recommendations hereinafter made.The, parties waived oral argument but were granted until September 6, 1950,to file briefs herein. Subsequently the time within which to filebriefs wasextended by the Chief Trial Examiner to October 10. On this date the GeneralCounsel and Respondent filed briefs.,Upon the entire record in the case and fromhis observationof thewitnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is an Illinois corporation having its principal office in Chicago,Illinois, and operating four plants in Chicago and Cicero, Illinois.All theseplants are involved in this proceeding.They are sometimes hereinafter referred HARRISON SHEET STEEL CO.89to, collectively, as the plant.Respondent at the above plants is now, and at alltimesmentioned herein has been, engaged in the production and setup offabricated steel' products.In the course and operation of its business Respondent causes and hascontinuously caused at all times mentioned herein, quantities of raw materialsconsisting primarily of sheet steel used by it in the manufacture and processingof its finished products, to be purchased and transported in interstate com-merce fo its Chicago and Cicero plants from and through States of the UnitedStates other than the State of Illinois.The `value of the raw materials pur-chased annually exceeds $3,000,000, of which dollar value approximately 70percent is shipped to its plants from points outside the State of Illinois.In the conduct and operations of its business Respondent causes and hascontinuously caused at all times mentioned herein, large quantities" of itsfinished products to be sold and transported in interstate commerce from itsplants in Chicago and Cicero, Illinois, into and through States of the UnitedStates other than the State of Illinois.The value of its finished products soldannually exceeds $5,000,000, of which dollar value approximately 60 percentis shipped to points outside the State of Illinois.II.THE ORGANIZATIONS INVOLVEDUnited Automobile, Aircraft and Agricultural Implement Workers of America,affiliatedwith the Congress of Industrial Organizations ; United Electrical,Radio and Machine Workers of America; and Steel, Metal and Alloy Ware-housemen and Handlers' Union, Local 785 of the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, affiliated withthe American Federation of Labor, are labor organizations admitting to mem-bership employees of the Respondent.III. THE UNFAIR LABOR PRACTICESA. Interference,restraint,and 'coercion;assistance to and support of theTeamsters1.BackgroundPrior to 1949, Respondent had a contract with UE, as the representative of itsproduction and maintenance employees, and with the Teamsters as the repre-sentati^e of its ' tru`ck' drivers, the foriner expiring May 31, 1949.1 Prior to theexpiration of its contract UE requested that Respondent enter into' negotiationsfora new contract and a 60-day notice was duly served. Preceding the firstmeeting between Respondent and UE, the Teamsters filed a petition' for a Boardelection and an election*was held on June 1, 1949, with' only' that organizationon the ballot, the UE at the time not being in compliance with Section 9 (f), -(g),and (h) of the Act..'I'The Teamsters failed to receive a majority of votes cast in the election. Shortlythereafter UE again presented its'claim'for'bargaining rights *to Respondent,and the Teamsters demanded that Respondent recognize it in spite of ,the resultof the Board electionDuring the lhonth of June 1949, UAW-began activelyto organize'Respondent's employees, and late in that month or early in Julyits representatives similarly deiiianded recognition by RespondentsThese - de-mands ivere' substantially reiterated by both UE and 'UAW on' about Septem-ber 27; 1949.Thus for 3 'months three different' labor organizations 'wereclaiming to represent employees of RespondentCase No. 13-RC-680. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Respondent forms the PlanIt is admitted that about the middle of June 1949,during the hiatus createdin the labor-management relationship in Respondent's plant following the ex-piration of UE's contract,and assertedly acting at the request of various em-ployees,Respondent created an Employee Representative Plan in which tworepresentatives from each of its four plants were elected to presentgrievances to management.The election machinery was set up by Respondentand the Plan was explained to the employees by the superintendents of the fourplants at meetings of the employees,and the employees urged to select repre-sentatives.The elections were held on company time and property. Therepresentatives thus electedmet on various occasions with Respondent'srepresentatives and discussed and adjusted grievances.3.The Teamsters strikeA. D. Sweeney,Respondent's director of industrial relations,testified thatthe claim of the Teamsters for recognition as representative of Respondent'semployees came to a climax during the latter part of September when Fredericks,a representative of the Teamsters,informed him that unless Respondent waswilling to meet with representatives of that organization and negotiate a contractthey would strike the plant. Sweeney's reply on this occasion was that sincethere were two or three unions seeking recognition Respondent would notbargain with any of them until it was certified by the Board.The Teamsters made good its threat of a strike and on Tuesday morning, Sep-tember 27,1949, posted pickets outside Respondent's plants and stopped truckshipments.Respondent realizing,according to Sweeney,that unless its materialscould be moved from one plant to another and to and from the warehouse itwould shortly be forced to shut down operations,called together the repre-sentatives under the Plan, described above, and outlined the situation to them.Sweeney summarized it by saying that unless Respondent entered into somekind of an agreement with the Teamsters it would have to suspend operations.At the suggestion apparently of one or more of the Plan's representatives,Respondent decided to take a poll of the employees.4.Respondent conducts a poll of its employeesThe question to be proposed to the employees,according to Sweeney, waswhether the employees would rather have the plant shut down or the Teamstersrecognized as bargaining representative.Chester Cain,Respondent's executivevice president and production manager, was called into the meeting,confirmed.the position taken by Sweeney,and gave his sanction to the election.He madeit clear, however, according to his own testimony as well as that of Sweeney,that regardless of the result of the poll Respondent would not consider it bindingupon it, but would make its own final decision as to whether it would bargain withthe Teamsters or shut down.Sweeney admitted while testifying that severalof the Plant's representatives present asked that UE and UAW should be in-eluded on the ballot along with the Teamsters,and that he replied that theonly permission Respondent would grant was a choice between the Teamsterson the one hand and shutting down the plant on the other.-Cain delegated Jerome Schneider,his assistant and son of Respondent's treas-urer, to accompany representatives of the Plan and to help conduct the poll.The employees were assembled in separate plant meetings by the plant super-intendents where they were addressed by Schneider and representatives of thePlan.At each plant one or more of the employee representatives,in the presence HARRISON SHEET STEELCO.91of Schneider and with his approval, made it clear that the choice before theemployees was whether the Teamsters should be recognized or the plants closeddown for an indefinite period.At the Kolmar Avenue plant, at least, GeorgeMiller,whom the General Counsel contends was a supervisory employee andwhom Respondent asserts was only a gang leader, in Schneider's presence statedthat the Teamsters was a good union and that the employees should "go alongwith it."Cain, who attended one such meeting at the Fifth Avenue plant, him-self told the assembled employees that Respondent had agreed with the Planrepresentatives to take the ballot and that the choice was whether the Teamstersshould be recognized or whether, as a result of the picketing, Respondent's plantshould close down.5.The Teamsters is again rejected; Respondent's recognition of the TeamstersThe ballots cast by the employees consisted of blank pieces of paper on whichthe employees were to write "Yes" if they were for recognizing the Teamsters,and "No" if they were against it.When the balloting was completed the ballotswere taken to the Fifth Avenue plant where they were counted in the presenceof Cain, Sweeney, and Jerome Schneider.The result of the vote was againstrecognition of the Teamsters.Respondent was not deterred, however, in whathad now become a determination to recognize that organization, and in spiteof the result of the balloting, on the evening of September 27, wrote the Team-sters, in part, as follows :The Harrison Sheet Steel Company, by its authorized representative,hereby recognizes the STEEL, METAL AND ALLOY WAREHOUSEMEN ANDHANDLERS UNION, LOCAL #785, as the sole and exclusive collective bargain-ing agency for all of its members, exclusive of office, clerical, professional,truck drivers, and supervisory employees as defined in the Labor-ManagementRelations Act, 1947.***The Company further agrees that not later than two weeks after this date,specifically October 11, 1949, that it will commence negotiations with theUnion for a labor agreement covering its members in the four productionplants and that such labor agreement shall include conditional union securityclause and check-off provisions without negotiation for its members.Within the next day or so Respondent posted on its bulletin boards the follow-ing notice to its employees :The Company has signed a memorandum agreeing to negotiate a contractwith the A. F. of L. covering those of our employees who signed A. F. of L.membership cards.In spite of the fact that there were many employees who felt that weshould not have done so, we were forced to take ,matters in our own handsin order to keep the plant operating and you men on your jobs.In keeping with the promise made to you several months ago, we havesteadily refused to recognize any union which did not represent an over-whelming majority of the employees.Last Friday and yesterday we refusedto recognize the A. F. of L.This morning the Union took the matter fromour hands and stopped truck shipments.This left us in a position wherewe could continue our production only a matter of a few hours.Failure to recognize this strike would mean that all of our plants wouldbe closed for lack of transportation.There was no legal way that the com-pany could stop this.Result would only mean a plant shut down and theloss of your job.- 92DECISIONSOF NATIONAL LABORRELATIONS BOARDWe beg of you to stay on your jobs and have faith that the company willnot agree to anything -that will not be in the best interest of all of you.6Respondent signs a union-shop contract with the TeamstersDuring the months of October, November, and December, 4949, Respondentnegotiated with the Teamsters for a contract. In December such a contract wasagreed upon effective as of November 1.Respondent, in the recognition clause,-purportedly recognized the Teamsters as the bargaining agent only 'for those ofIts members engaged in production work, including maintenance employees andexcluding other categories, and agreed to a 5-cent hourly increase in wages andto other benefits applicable to all employees. It provided, moreover, that all em-ployees who, 'as of the effective date of the agreement, had been employed notless than 30 days, should become and remain members of the Teamsters in goodstanding, and that any newly hired employee should become a member of theunion on the thirty-first day of his employment and should remain such in goodstanding as a condition of employment.Respondent agreed, upon written au-thorization, to deduct from the first pay of each month union membership duesfor the current month.Upon written notice from the union Respondent agreedto dismiss from employment any employee delinquent in his dues.The inclusion of the union-security clause in the contract was not preceded bya union-authorization election as provided for in the Act. 'It was not until March1950 that Respondent and the Teamsters entered into an agreement for a consent'election for union authorization.The petition* for 'authority to make a union-'shop agreement, signed by`Respondent as well as by the Teamsters, containedthe statement that "there is no question concerning the representation of theemployees'_in the unit described in' the petition," 'a -statement contrary to factsince'bOth UAW and UE, as well 'as the Teamsters, claimed to represent em-ployees.7.Further support of and assistance to the Teamsters-During the period- following the election of June 1-which resulted' in a rejec-tion -of -the -Teamsters as -a -bargaining- representative, officers and members of-that organization were -active in the plant.Thus Charles Todd, whose subse-quent discharge-is hereinafter discussed, testified credibly that Philip-Folan, atruck mechanic, who prior to the election had urged him to help organize theplant for the Teamsters, -arid George 'Miller, admittedly a - gang leader, bothpleaded with Todd after the election to do so.Todd further testified 'that-some-time in 'June, Folan-approached 'him"again while at work- andrequested hisassistance in the signing-up' of the'shop for the Teamsters,'wdhich'TOdd- refusedto do.During the same month, according to Todd's credited-'testimony,IJim andBillHogan, respectively vice' president and president of the Teamsters, not'employees of Respondent, 'were in the plant on` various occasions 'talking to theemployees about the Teamste'rs' and on 'one 'occasion, togetheri with-Miller, ad-"d'ressed a meeting of employees in the paint shop. -Todd further`testified'eredibly''that in September br-October 1949,Miller'cameto his department and'told him}'and"other employees it"was 'their last chance to join 'the Teamsters unless they"wanted to"lose their seniority-and--'pay' add'itional' dues for -initiation.Neither"Folan'nor'Miller was-called`as'a witness, and 'the 'testimoiiy as to'their activitiesisuncontradidted in -the record.Todd further' te'stified''thatT'bn`one occasionbin' December"lie observed' the' Hogans 'in the plant, a'ccompahied -by' Miller and-'Pdidn 'talking'td the' employees.I HARRISON SHEET STEEL CO.93bership in the Teamsters was requested by Miller.Burden further testified thatCarl Opermann, head of the time study department, a supervisor, told him thatRespondent had been forced to recognize the Teamsters and asked him to helppersuadethe employees to go along with this program. Leslie Walker testifiedthat Louis de Rudder, another group leader, told him that if he did not sign upwith the Teamsters he would not have any seniority, that he would find him-self without a job, and that employees who, like Charles Todd, solicited for theUAW, he "understood" would lose their jobs.This testimony was not denied bythe group leaders in question.Respondent's defense thereto is solely that it wasnot responsible for the activities of Miller, de Rudder, or Folan, and that theactivities of the Hogans in the plant were not known to management.ConclusionsRespondent's entire course of conduct subsequent to the Teamsters'failureto win the election on June 1 was such as to indicate unmistakably to its em-ployees that Respondent favored the Teamsters over boththe UE and the UAW,Assumingthat Millerand de Rudder,whose activitieson behalf of the Team-sters were widespread,were only group leaders,their activities werenone theless attributable to Respondent,inasmuch as they occupied positions whichidentified them with management in such a wayas tocause employeesto lookto them for guidance regarding Respondent'spolicies.'It is improbable thatactivities of such natureand extentas isrevealed by this record could haveescaped the attention of management's officials,and the undersigned finds thatRespondent was well aware of them and toleratedthem,as well as the activitiesof Folan, admittedly a rank-and-file employee,and the Hogans.It is apparentthat the Teamsters,having failedto win theadherence of Re-spondent's employees in the June 1 election,increased its efforts in .this respectafter the election with the active assistance of Respondent.In spite of thewidespread activities of the Teamsters in the plant and the encouragementafforded them by Respondent,Teamsters failed in its objective.During thehiatus which,existed after the election of June 1, Respondent further interferedwith the rights of its employees by forming the Plan, including as representa-tives some who had been members of or sympathetic to one or another of thethree unions concerned and by discussing grievances with it.The formation ofthe Plan, irrespective of whether the idea originated with Respondent,was ap-proved, aided,and used by it and:was itself violativeof the Act.In September 1949 the Teamsters,despairing of winning a majority of theemployees in competition with the UE and UAW,and Respondent having ex-pressed its unwillingness to recognize the Teamsters until and unless it wascertified as the bargaining representative,called a strike and posted pickets atRespondent's gates.At this point Respondent's desire that its employees be-come members of the Teamsters became a fixed determination to deal with theTeamsters'despite its rejectionby the employees.Accordingly,Respondentused the representatives under the Plan to conduct a vote in its four plants todetermine whether they wished the Teamsters to represent them, and thus toobtain color of authority for the Teamsters.Respondent rejected requests ofthose employees,including Todd, who supportedUE or UAW,that the employeesbe given a choice between all the competing labor organizations, and confinedtheir choice to the Teamsters or no organization. It went further.In meetingsheld in all its plants, conducted by the Plan's representatives in conjunction withthose of management,itmade known unmistakably and in the clearest possible4 See :Union Twist Drill,Co.,88 NLRB 1361;The Ann Arbor Press,85 NLRB 946;SiouxCity Brewing Company,82 NLRB 1061. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDterms that the choice which the employees were called upon to make was be-tween the Teamsters, on the one hand, and a complete shutdown of the plant onthe other.The voting was conducted on company time and property and theresults were counted in the presence of Respondent's officials.In spite of the pressure exerted by Respondent, its employees again, and forthe second time, rejected the Teamsters.Not dismayed by this result, and inthe face of it, Respondent on the same day wrote the Teamsters promising torecognize it as representative for its members and to enter into contract negotia-tions with it.Thus the choice previously given Respondent's employees betweenthe Teamsters and shutting down of the plant, coercive as it was, was no choicewhatsoever,The Respondent, it is clear, was determined to recognize theTeamsters in any event and to deal with it regardless of the wishes of its em-ployees whose approval, it is manifest, was sought only for the purpose of cloth-ing Respondent's course of action with the cloak of its employees' approval, nomatter how obtained.Assuming that, in the circumstances of September 27, Respondent was facedwith a suspension of operations because of the strike of the Teamsters, it hasbeen repeatedly held that such economic disadvantage, whether real or fancied,is no defense to a charge of unfair labor practices.`Respondent's further defense that it recognized the Teamsters for its membersonly, assuming that such was the case, is equally devoid of merit. It has beenheld that recognition under such circumstances of a labor organization for itsmembers only is violative of the Act ° Stich, however, was not the case.Whileit is true that Respondent's letter of September 27 to the Teamsters and thecontract which became effective November 1, both speak of recognition of theTeamsters for its members only, Respondent's subsequent course of conduct aswell as further provisions of the contract itself negative such intention anddemonstrate that, in effect, Respondent recognized the Teamsters as a representa-tive of all Respondent's employees.The wage and other substantive provisionsof the contract were applicable to all employees and not merely members of theTeamsters.Moreover, the union-security clauses insured that the Teamstersshould be the representative of all the employees. Section 2 of the contractprovides that all present employees who have been employed not less than 30days should become and remain members of the Teamsters in good standing.Section 3 provides the same thing with respect to new employees. The effectof these two,clauses is that membership in the Teamsters is to be coextensivewith Respondent's employees.Recognition of the Teamsters as representativeof its members only was tantamount to its recognition as a representative of allemployees, since, under the contract, all employees were to become members.The granting of union security to the Teamsters constitutedperse a violationof the Act inasmuch as it was not preceded by a union-shop election, as providedby the ActBy the activities described above Respondent interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 ofthe Act, and interfered with the administration of a labor organization and con-tributed support to it.Such activities are violative of Section S (a) (2) of theAct.B. The dcsciirninatorydischargeof Charles ToddCharles Todd came to work for Respondent in 1945. At the time of his dis-charge on June 27, 1950, lie was doing assembly work in the hinge department ins See:Guy F.Atkinson Co. atat., 90NLRB 143; H.Milton Neuman at al,85 NLRB 725.SeeMerrroll-Stevens Dry Dock and Repair Company,49 NLRB 698.7 SeeSalant&Salant, Inc,88 NLRB 104. HARRISON SHEET STEEL CO.95the Fifth Avenue plant.He joined the UE during the time that it representedRespondent's employees, and from June 1948 until February 1949 was chief stew-ard for the UE, and as such on various occasions handled grievances of employees.In April 1949, according to Todd's testimony, Cain called Todd to his office wherehe told Todd that he would like to have him assist the Hogan brothers in organiz-ing Respondent's plant for the Teamsters, and Todd told him that he would thinkit over.Some time after this, as has been related, Todd's support of the Teamsterswas solicited by Miller and Folan to whom he gave the same answer he hadpreviously given Cain, and on a second occasion, when approached by Folan,he told the latter that since the employees had voted against the Teamstershe did not care to help in organizing for it. About the same time Todd wasapproached by a representative of the UAW and he agreed to help organize Re-spondent's employees into that organization.It is admitted that Todd's activities in behalf of UAW were known to Re-spondent.The record indicates that he was ragarded as the foremost exponentof that organization in the plant.He was chosen as one of the eight employeerepresentatives under the Plan, to represent the Fifth Avenue plant.When itwas determined to take a poll of the employees as to whether they wished to berepresented by the Teamsters, Todd stated in a meeting with Respondent's rep-resentatives, including Sweeney, that in fairness to the employees UAW shouldbe represented on the ballot along with the Teamsters. Sweeney on this occa-sion admittedly replied that the only question to be put to the employees waswhether they should accept the Teamsters or have the plant shut down.Todd continued his organizational work on behalf of the UAW during thesummer of 1949. Early in September, according to his testimony, Sweeney calledhim to his office shortly before a scheduled meeting of the Plan's representativesand asked him to discontinue organizing for the UAW, stating that Respondent"could get rid of anybody (it) wanted to." During the month of May 1950,according to Todd's further testimony, he was paged over the loud-speaker systemin the plant to answer the telephone. Sweeney was on the other end of thewire.Sweeney told Todd, according to the latter, that he had received a tele-phone call from Jim Hogan who told him that he was "pretty burned up" atTodd because of his organizing activities on behalf of the UAW. Todd toldSweeney to tell Hogan that he did not need to be incensed because he, Todd,had done all the organizing work that he needed to do at the Fifth Avenueplant.Sweeney denied while testifying that he told Todd that Respondent coulddo anything it wanted to about his job. Sweeney's version of the conversationwith Todd concerning Hogan's complaint was that Hogan had objected thatRespondent had clamped down on the Teamsters' organizing activity in theplant, but not on Todd's.The undersigned credits Todd's version of these con-versations, particularly since it is consistent with other and admitted assistancewhich Respondent gave the Teamsters during this period.Cain, called as a witness, did not specifically deny Todd's testimony that herequested Todd to organize for the Teamsters, but stated only that he did notthink he had done so. The undersigned credits Todd's testimony in this respect.On about June 14, 1950, Todd was called to the office of Richard Schneider,Respondent's treasurer.Todd testified that Schneider opened the conversationby saying that he was "prepared to make a deal" and offered him a supervisoryposition if he would "give up the United Auto Workers, CIO, and any thoughtof organizing for them."When Todd told Schneider that he would have to thinkover the proposition Schneider, according to Todd, stated that if he, Todd, evermade a promise to Schneider, and double-crossed him, he would kill Todd.Schneider, according to Todd, went on to say that Respondent was prepared tospend $10,000 if necessary to keep the UAW out of the plant. Two days later, 96DECISIONSOF NATIONALLABOR RELATIONS BOARDon Friday, June 16, Todd telephoned Schneider from his home with Leslie Walker,a fellow employee, listening at the receiver.Todd had previously told Walkerthat Schneider had threatened his life and that he wanted a witness to histelephone conversation with Schneider.According to Todd's testimony, whichWalker corroborates, Todd told Schneider that he would not accept Schneider'soffer and Schneider told Todd to come to Schneider's office the following Monday.On Monday, June 19, Schneider, according to Todd, opened the conversationby saying, "So you don't want to accept my offer," and when Todd said that hedid not, Schneider went on to tell Todd that henceforth he "had better watch"himself in the shop for he would be watched every minute of the day while onthe job, and that at the first "crooked move" Todd made he would be out on thestreet.Todd replied that he intended to watch himself and to stay on his job,and had no thought of doing otherwise. This terminated the conversation.Schneider's testimony was in sharp contradiction to Todd's. This is Schneider'sversion : On June 13, 1950, he received an anonymous telephone call, apparentlyfrom outside the plant, from someone who referred to Todd by an opprobriousterm and asked him to tell Todd to "watch out," that "we" were out to "get"him.On the following day he telephone Todd, described the anonymous call,and asked Todd what it related to and if he could help him. Todd said therewas nothing he could tell Schneider.He told Todd that he would like to havehim pay Respondent the sum of $25 or $30 from each pay check on the sum of$1,000 which Respondent had lent Todd about 2 years before. A balance of $100remained on the loan. Todd had been making regular payments of $10 fromeach pay check, and was not in arrears.He was afraid Todd might be harmedor quit his employment without paying Respondent the balance of $100. Toddsaid that he could not increase his payment so he suggested that Todd work forRespondent after hours as a salesman, as several other employees were doing,which would double his earnings. Todd said he would think it over. A day orso later Todd telephoned him 8 and, referring to the job of salesman, said he wasturning it down because he preferred to "stick here with the boys."He toldTodd to come to his office within the next day or so, which Todd did. Duringthe ensuing conversation he repeated his suggestion that Todd take a job assalesman and renewed his request for larger payments from Todd, both ofwhich proposals Todd again rejected.He did not offer Todd a job as supervisoror say that Respondent was prepared to spend $10,000 to keep UAW out of theplant.Ile did not threaten to kill Todd.The undersigned does not find it necessary to resolve the question of credibilitythus presented.His conclusions with respect to Todd's subsequent discharge reston other evidence.Todd was discharged by Respondent on June 27, 1950, allegedlyfor engaging in a fight with one Fred Barti. Barti first came to work for Respond-ent the day before, as an unskilled worker in the material shipping department.According to Todd's uncontradicted testimony, which the undersigned acceptsas true, Barti sometime during the day of June 26 carne into the department whereTodd worked, introduced himself, and stated that he was lonesome and wantedto make friends, to which Todd replied that Barti would become better acquaintedin a few days. This was the entire conversation. On the following day, at ap-proximately 10: 30 a. in., Barti for the second time approached Todd and com-plained that he had been told that Todd had referred to him as a "jerk." Todddenied that lie had done so, stating that he had barely become acquainted withBarti, upon which, without any further provocation, Barti hit Todd, scatteringover the floor the contents of a pan which he was carrying in both hands. Todd8This is the conversation which Walker testified he listened to. HARRISON SHEET STEEL CO.97thereupon clinched with Barti,but did not strike him.They were separated bythe receiving clerk in Todd's department—and both were immediately called toSweeney's office.There Barti complained,in effect,that he was being mistreatedas a new employee apd that Todd had struck him Todd denied that he hadstruck Barti and claimed that Barti had struck him. Sweeney told the two mento go home for the remainder of the morning and to come brick to see him inthe afternoon and that in the meantime he would investigate the affair. BothTo Id and Barb returned to see Sweeney that afternoon,and were discharged.Sweeney, according to Todd, told him that he had interviewed a number of em-ployees and could find no evidence as to who was at fault,but was therewithterminatingTodd's employment until he,Todd, hadgained additional evidenceto prove that he had not started a fight with Barti.Toddreturned to the plant2 days later to receive his pay check but was never thereafter reemployed.Sweeney testified that upon receiving a report that there had been an alterca-tion between Barti and Todd, he interviewed various employees but found onlyone eyewitness,Halion Newman.Sweeney admitted that Newmaq told him thathe had seen Barti strike Todd,but had not seen Todd strike Barti.Newman'stestimony,on the contrary,was that Sweeney did not speak to him until 1 or 2days later when he was called to Sweeney's office where a lawyer for Respondentwas present.The undersigned accepts Newman's testimony in this respect asbeing in accord with the facts.Not only did the only eyewitness of the affair,Newman, exonerate Todd fromstriking Barti, but there is no testimony in the record that Sweeney was soinformed by anyone,excepting Barti himself,although Sweeney was told byseveral persons that they had seen Barti and Todd in a clinch after a blow hadbeen struckSweeney admitted that, so far as he knew,Todd had never pre-viously been engaged in a fight while in Respondent's employ, and there is noevidence of this in the record or that during his 5 years of employment Toddwas anything other than a satisfactory employee.Barti was hired on June 26,according to Sweeney,as the result of a requestfrom the material shipping department foreman for an additional employee.On his application form Barti gave two references to previous employers whichRespondent did not check before hiring him. Sweeney testified credibly thatsuch a check was not usuallymade in thecase of an unskilled'employee such asBarti until after he had been-hired.Captain Barnes,head of the Chicago policelabor detail,called as a witness,testified that he had been unable to serve awarrant on Barti, issued at Todd's request,that when he checked the two refer-ences given by Barti he found that Barti had never been employed by either ofthem, and that he could not find anyone at the address listed by Barti on hisemployment application who had ever heard of him.Nor did Barti appear as awitness.Newman testified that during the afternoon following the Todd-Barti incident,Milbratz,his group leader, told him to leave the matter as it was and not to"stick(his) neck out."Milbratz admitted while testifying that he made thisstatement,in substance.ConclusionsThe General Counsel contends that the record supports a finding that Toddwas "framed" by Respondent, and that 13arti was introduced into the plant bythe Teamsters and Respondent for the express purpose of provoking Todd andfurnishing an excuse for his discharge.The record does create a suspicion, per-haps a strong suspicion, that this was the case.But conclusions must be basedon something more than a suspicion, even a strong one, and the undersigned be-953841-52-vol 94-8 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDlieves the evidence insufficient to support the finding contended for by the GeneralCounsel.The facts of the Todd-Barti incident, however, coupled with other facts inthe case, do support a finding, which the undersigned makes, that Respondentdischarged Todd because of his activity on behalf of UAW.`It is abundantly clear from the record, and it has been found, that Respondent,after the Teamsters failed to win the election in June 1949, aided and supportedit in its campaign to win Respondent's employees.Todd was urged by several ofRespondent's group leaders, as well as by Cain, its production manager, to leavethe UAW and support the Teamsters.He refused to do so, and instead becamespokesman for the UAW point of view in the Plan which Respondent formed inviolation of the Act. It has been found that Sweeney on one occasion asked Toddto discontinue his activity on behalf of the UAW because the Teamsters wereobjecting to it and in May 1950, the month preceding his discharge, Sweeney in-directly threatened Todd with the loss of his job if he continued his activity.Instead, Todd openly allied himself with the UAW and became its acknowledgedchampion, in sharp conflict with Respondent's determination to aid and supportthe Teamsters and to negotiate with it as representative of its employees.Although it is not found that Respondent itself contrived the Todd-Barbincident, it is found that Respondent utilized it to furnish a basis for Todd'sdischarge.Admittedly, Respondent did not have any evidence that Todd orig-inated the dispute with Barti or struck Barti, other than the latter's own state-ment which was contradicted by ToddNewman, the only other eyewitness to thealtercation in its inception,-admittedly told Sweeney that the only blow he hadseen struck was by Barti. Sweeney discharged Todd, as has been found, beforetalking with Newman. If the undersigned were to accept, however, Sweeney'stestimony that he talked with Newman on the afternoon of the dispute and ofTodd's and Barti's discharges, rather than a day or so later as has been found,then it follows that Sweeney discharged Todd with evidence in his possession,and the only evidence lie had on the point that Barti struck Todd and that Todddid not retaliate.Barti had been employed by Respondent as an unskilledlaborer only 1 day before his encounter with Todd. The latter had been em-ployed for 5 years as a skilled employee, and it is not contended that he was any-thing other than a capable and trustworthy one with no previous record ofquarrelsomeness.The undersigned believes and finds that Respondent, to placate the Teamstersand to further Respondent's policy of dealing with that organization, and thatorganization only, amply demonstrated by the record, determined to rid itself ofTodd, the leader of the opposition to the Teamsters. In so doing Respondentviolated Section 8 (a) (3) of the Act, and thereby interfered with, restrained,and coerced its employees in the exercise of their rights guaranteed in Section 7of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in Section III, above, occurring inconnection with the operations of Respondent described in Section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes, burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYSince it has been found that Respondent has engaged in certain unfair laborpractices, it will be recommended that it take certain affirmative action designedto effectuate the policies of the Act. HARRISON SHEET STEEL CO.99It has been found that Respondent assisted and suppoited the Teamsters,recognized it as the exclusive bargaining agent of its employees, and enteredinto an unlawful contract with it. It will therefore be recommended that Re-spondent withdraw and withhold recognition from the Teamsters and ceasegiving effect to its contract with that organization effective November 1, 1949,and to any modification, extension, supplement, or renewal thereof, unless anduntil the Union shall have been certified by the Board.Nothing in these recom-mendations, however, shall be deemed to require that Respondent vary or aban-don those wage, hour, seniority, or other substantive features of its relationswith its employees established in performance of said contract, or to prejudicethe assertion by the employees of any rights they may have had under suchagreement.It has been found that Respondent discharged Charles Todd on June 27, 1950,because of his union membership and activity. It will therefore be recom-mended that Respondent offer Charles Todd immediate and full reinstatementto his former or a substantially equivalent position,' without prejudice to hisseniority and other rights and privileges and make whole the said Charles Toddfor any loss of pay he may have suffered by reason of Respondent's discrimina-tion against him.Consistent with the Board's new policy in the method ofcomputing back pay10 it will be recommended that the loss of pay be computedon the basis of each separate calendar quarter or portion thereof during theperiod from the discriminatory discharge to the date of a proper offer of rein-statement.The quarterly periods, hereafter called "quarters," shall begin withthe first day of January, April, July, and October.Loss of pay shall be deter-mined by deducting from a sum equal to that which he would normally haveearned for each quarter or portion thereof, his net earnings,' if any, in otheremployment during that period.Earnings in one particular quarter shall haveno effect upon the back-pay liability for any other gnaf'ter. It will also berecommended that Respondent make available to the Board, upon request, pay-roll and other records to facilitate the checking of the amount of back pay due.The scope of Respondent's illegal conduct as found above discloses a purposetodefeat self-organization among its employees.Because of Respondent'sunlawful conduct and its underlying purpose the undersigned is convinced thatthe unfair labor practices found are persuasively related to the other unfairlabor practices proscribed and that danger of their commission in the future isto be anticipated from Respondent's conduct in the past.The preventive pur-poses of the Act will be thwarted unless the recommendations are coextensivewith the threat. In order, therefore, to make effective the interdependentguarantee of Section 7, to prevent a recurrence of unfair labor practices andthereby minimize industrial strife which burdens and obstructs commerce andthus effectuate the policies of the Act, the undersigned will recommend thatRespondent cease and desist from in any manner infringing upon the rightsguaranteed in Section 7 of the Act.°In accordance with the Board's consistent interpretation of the term,the expression"substantially equivalent position"is intended to mean "former position whenever possibleand if such position is no longer in existence then to a substantially equivalent position "See:The Chase National BankoftheCity of New York, San Juan, PuertoRicoBranch,65 NLRB 827.'IF.W. Woolworth Company,90 NLRB 289.11By"net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with, obtaining work and workingelsewhere,which would not have been incurred but for this unlawful discrimination, andthe consequent necessity of his seeking employment elsewhere.Crossett Lumber Company,8 NLRB 440Monies received for work performed upon Federal,State,county, municipalor other work-relief projects shall be considered earnings.Republic Steel Corporation V.N. L. R. B, 311 U. S. 7. 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAW1.UnitedAutomobile,Aircraft and Agricultural ImplementWorkers ofAmerica, affiliated with the Congress of Industrial Organizations, United Elec-trical,Radio and Machine Workers of America, and Steel, Metal and AlloyWarehousemen and Handlers' Union, Local 785 of the International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, affiliatedwith the American Federation of Labor, are labor organizations within themeaning of Section 2 (5) of the Act.2.By contributing support and assistance to Steel, Metal and Alloy Ware-housemen and Handlers' Union, Local 785 of the International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, Respondenthas engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (2) of the Act.3.By discriminating in regard to the hire and tenure of employment ofCharles Todd, thereby discouraging membership in a labor organization, Re-spondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (3) of the Act.4.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.5.The unfair labor practices aforesaid are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]AMERICANBROADCASTING COMPANY(KGO-TV)andNATIONAL Asso-CIATION OF BROADCASTENGINEERS AND TECHNICIANS,SAN FRANCISCOCHAPTER, PETITIONER.CaseNo.2O-KC-1214.April 30, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harry V. Bamford,,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Board.has delegated its powers in connection with this case to a three-member panel [Chairman Herzog and Members Murdock and Styles]..1 The Employer moved at the hearing to dismiss the petition on the ground that manyof the employees in the proposed unit are supervisors.Inasmuch as the exclusion ofthose individuals found to be supervisors does not substantially affect the makeup ofthe unit requested,we find that the Employer'smotion to dismiss is without merit.Accordingly,we deny the motion.CompareAmerican Broadcasting Company, Inc.(KECA-TV),93NLRB 1410.The supervisory status of the employees in disputeis discussed in paragraph4, infra.94 NLRB No. 26.